 



Exhibit 10.2

CATERPILLAR FINANCIAL ASSET TRUST 2005-A

Class A-1 3.2056% Asset Backed Notes

Class A-2 3.66% Asset Backed Notes

Class A-3 3.90% Asset Backed Notes

Class A-4 4.10% Asset Backed Notes

Class B 4.27% Asset Backed Notes

ADMINISTRATION AGREEMENT

Dated as of April 1, 2005



--------------------------------------------------------------------------------

CATERPILLAR FINANCIAL SERVICES CORPORATION

Administrator

 



--------------------------------------------------------------------------------



 



     ADMINISTRATION AGREEMENT, dated as of April 1, 2005 (as amended, modified
or supplemented from time to time, this “Agreement”), among CATERPILLAR
FINANCIAL ASSET TRUST 2005-A, a Delaware statutory trust (the “Issuer”),
CATERPILLAR FINANCIAL SERVICES CORPORATION, a Delaware corporation (“CFSC”), as
administrator (the “Administrator”), CATERPILLAR FINANCIAL FUNDING CORPORATION,
a Nevada corporation, as seller (the “Seller”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, not in its individual capacity but
solely as trustee (the “Indenture Trustee”).

W I T N E S S E T H :

     WHEREAS the Issuer is issuing the Class A-1 3.2056% Asset Backed Notes (the
“Class A-1 Notes”), the Class A-2 3.66% Asset Backed Notes (the “Class A-2
Notes”), the Class A-3 3.90% Asset Backed Notes (the “Class A-3 Notes”), the
Class A-4 4.10% Asset Backed Notes (the “Class A-4 Notes”) and the Class B 4.27%
Asset Backed Notes (the “Class B Notes”; together with the Class A-1 Notes,
Class A-2 Notes, the Class A-3 Notes and the Class A-4 Notes, the “Notes”)
pursuant to the Indenture, dated as of April 1, 2005 (as amended, modified or
supplemented from time to time, the “Indenture”), between the Issuer and the
Indenture Trustee.

     WHEREAS the Issuer has entered into certain agreements in connection with
the issuance of the Notes and of certain beneficial ownership interests of the
Issuer, including (i) a Sale and Servicing Agreement, dated as of April 1, 2005
(as amended, modified or supplemented from time to time, the “Sale and Servicing
Agreement”) (capitalized terms used herein and not defined herein shall have the
meanings assigned such terms in the Sale and Servicing Agreement, or if not
defined therein, in the Indenture) among the Issuer, CFSC, as servicer, and the
Seller, (ii) a Depository Agreement dated April 27, 2005 (the “Depository
Agreement”), among the Issuer, the Indenture Trustee and The Depository Trust
Company, (iii) the Indenture and (iv) the Custodial Agreement, dated as of
April 1, 2005 (the “Custodial Agreement”), among CFSC, the Seller, the Issuer,
the Indenture Trustee and U.S. Bank National Association, as custodian (the
“Custodian”). The Sale and Servicing Agreement, the Depository Agreement, the
Custodial Agreement and the Indenture are hereinafter referred to collectively
as the “Related Agreements”;

     WHEREAS pursuant to the Related Agreements, the Issuer and the Owner
Trustee are required to perform certain duties in connection with (a) the Notes
and the collateral therefor granted to the Indenture Trustee pursuant to the
Indenture (the “Collateral”) and (b) the beneficial ownership interests in the
Issuer (the holders of such interests being referred to herein as the “Owners”);

     WHEREAS the Issuer and the Owner Trustee desire to have the Administrator
perform certain of the duties of the Issuer and the Owner Trustee referred to in
the preceding clause, and to provide such additional services consistent with
the terms of this Agreement and the Related Agreements as the Issuer and the
Owner Trustee may from time to time request;

     WHEREAS the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer and the Owner
Trustee on the terms set forth herein;

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

     1. Duties of Administrator.

          (a) Duties with Respect to the Related Agreements. (i) The
Administrator agrees to perform all the duties of the Issuer and the Owner
Trustee under the Depository Agreement. In addition, the Administrator shall
consult with the Owner Trustee regarding the duties of the Issuer and the Owner
Trustee under the Related Agreements. The Administrator shall monitor the
performance of the Issuer and shall advise the Owner Trustee when action is
necessary to comply with the Issuer’s or the Owner Trustee’s duties under the
Related Agreements. The Administrator shall prepare for execution by the Issuer
or the Owner Trustee or shall cause the preparation by other appropriate persons
of all such documents, reports, filings, instruments, certificates and opinions
as it shall be the duty of the Issuer or the Owner Trustee to prepare, file or
deliver pursuant to any Related Agreement. In furtherance of the foregoing, the
Administrator shall take all appropriate action that it is the duty of the
Issuer or the Owner Trustee to take pursuant to the Indenture including, without
limitation, such of the foregoing as are required with respect to the following
matters under the Indenture (references are to sections of the Indenture):

          (A) the preparation of or obtaining of the documents and instruments
required for authentication of the Notes, if any, and delivery of the same to
the Indenture Trustee (Section 2.02);

          (B) the duty to cause the Note Register to be kept and to give the
Indenture Trustee notice of any appointment of a new Note Registrar and the
location, or change in location, of the Note Register (Section 2.04);

          (C) the notification of Noteholders of the final principal payment on
their Notes (Section 2.07(b));

          (D) the fixing or causing to be fixed of any specified record date and
the notification of the Indenture Trustee and Noteholders with respect to
special payment dates, if any (Section 2.07(c));

          (E) the preparation, obtaining or filing of the instruments, opinions
and certificates and other documents required for the release of collateral
(Section 2.09);

          (F) the duty to cause newly appointed Paying Agents, if any, to
deliver to the Indenture Trustee the instrument specified in the Indenture
regarding funds held in trust (Section 3.03);

          (G) the direction to Paying Agents, if any, to pay to the Indenture
Trustee all sums held in trust by such Paying Agents (Section 3.03);

          (H) the obtaining and preservation of the Issuer’s qualification to do
business in each jurisdiction in which such qualification is or shall be
necessary to protect

2



--------------------------------------------------------------------------------



 



the validity and enforceability of the Indenture, the Notes, the Collateral and
each other instrument and agreement included in the Trust Estate (Section 3.04);

          (I) the preparation of all supplements, amendments, financing
statements, continuation statements, if any, instruments of further assurance
and other instruments, in accordance with Section 3.05 of the Indenture,
necessary to protect the Trust Estate (Section 3.05);

          (J) the obtaining of the Opinion of Counsel on the Closing Date and
the annual delivery of Opinions of Counsel, in accordance with Section 3.06 of
the Indenture, as to the Trust Estate, and the annual delivery of the Officer’s
Certificate and certain other statements, in accordance with Section 3.09 of the
Indenture, as to compliance with the Indenture (Sections 3.06 and 3.09);

          (K) the identification to the Indenture Trustee in an Officer’s
Certificate of a Person with whom the Issuer has contracted to perform its
duties under the Indenture (Section 3.07(b));

          (L) the notification of the Indenture Trustee and the Rating Agencies
of a Servicer Default pursuant to the Sale and Servicing Agreement and, if such
Servicer Default arises from the failure of the Servicer to perform any of its
duties under the Sale and Servicing Agreement, the taking of all reasonable
steps available to remedy such failure (Section 3.07(d));

          (M) the preparation and obtaining of documents and instruments
required for the release of the Issuer from its obligation under the Indenture
(Section 3.11(b));

          (N) the delivery of notice to the Indenture Trustee and the Rating
Agencies of each Event of Default and each default by the Servicer or Seller
under the Sale and Servicing Agreement (Section 3.19);

          (O) the monitoring of the Issuer’s obligations as to the satisfaction
and discharge of the Indenture and the preparation of an Officer’s Certificate
and the obtaining of the Opinion of Counsel and the Independent Certificate
relating thereto (Section 4.01);

          (P) the compliance with any written directive of the Indenture Trustee
with respect to the sale of the Trust Estate in a commercially reasonable manner
if an Event of Default shall have occurred and be continuing (Section 5.04);

          (Q) the preparation and delivery of notice to Noteholders of the
removal of the Indenture Trustee and the appointment of a successor Indenture
Trustee (Section 6.08);

          (R) the preparation of any written instruments required to confirm
more fully the authority of any co-trustee or separate trustee and any written
instruments

3



--------------------------------------------------------------------------------



 



necessary in connection with the resignation or removal of any co-trustee or
separate trustee (Sections 6.08 and 6.10);

          (S) the furnishing of the Indenture Trustee with the names and
addresses of Noteholders during any period when the Indenture Trustee is not the
Note Registrar (Section 7.01);

          (T) the preparation and, after execution by the Issuer, the filing
with the Commission, any applicable state agencies and the Indenture Trustee of
documents required to be filed on a periodic basis with, and summaries thereof
as may be required by rules and regulations prescribed by, the Commission and
any applicable state agencies and the transmission of such summaries, as
necessary, to the Noteholders (Section 7.03);

          (U) the opening of one or more accounts in the Trust’s name, the
preparation of Issuer Orders, Officer’s Certificates and Opinions of Counsel and
all other actions necessary with respect to investment and reinvestment of funds
in the Trust Accounts (Sections 8.02 and 8.03);

          (V) the preparation of an Issuer Request and Officer’s Certificate and
the obtaining of an Opinion of Counsel and Independent Certificates, if
necessary, for the release of the Trust Estate as defined in the Indenture
(Sections 8.04 and 8.05);

          (W) the preparation of Issuer Orders and the obtaining of Opinions of
Counsel with respect to the execution of supplemental indentures and the mailing
to the Noteholders of notices with respect to such supplemental indentures
(Sections 9.01, 9.02 and 9.03);

          (X) the execution of new Notes conforming to any supplemental
indenture (Section 9.06);

          (Y) the notification of Noteholders of redemption of the Notes
(Section 10.02);

          (Z) the preparation of all Officer’s Certificates, Opinions of Counsel
and Independent Certificates with respect to any requests by the Issuer to the
Indenture Trustee to take any action under the Indenture (Section 11.01(a));

          (AA) the preparation and delivery of Officer’s Certificates and the
obtaining of Independent Certificates, if necessary, for the release of property
from the lien of the Indenture (Section 11.01(b));

          (BB) the notification of the Rating Agencies, upon the failure of the
Indenture Trustee to give such notification, of the information required
pursuant to Section 11.04 of the Indenture (Section 11.04);

          (CC) the preparation and delivery to Noteholders and the Indenture
Trustee of any agreements with respect to alternate payment and notice
provisions (Section 11.06);

4



--------------------------------------------------------------------------------



 



          (DD) the recording of the Indenture, if applicable (Section 11.15);
and

          (EE) causing the Servicer to comply with Sections 4.09, 4.10, 4.11 and
5.06 of the Sale and Servicing Agreement.

          (ii) The Administrator will:

          (A) pay the Indenture Trustee from time to time reasonable
compensation for all services rendered by the Indenture Trustee under the
Indenture (which compensation shall not be limited by any provision of law in
regard to the compensation of a trustee of an express trust);

          (B) except as otherwise expressly provided in the Indenture, reimburse
the Indenture Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Indenture Trustee in
accordance with any provision of the Indenture (including the reasonable
compensation, expenses and disbursements of its agents and either in-house
counsel or outside counsel, but not both), except any such expense, disbursement
or advance as may be attributable to its negligence or bad faith;

          (C) indemnify the Indenture Trustee and its agents for, and to hold
them harmless against, any losses, liability or expense incurred without
negligence or bad faith on their part, arising out of or in connection with the
acceptance or administration of the transactions contemplated by the Indenture,
including the reasonable costs and expenses of defending themselves against any
claim or liability in connection with the exercise or performance of any of
their powers or duties under the Indenture; and

          (D) indemnify the Owner Trustee and its agents for, and to hold them
harmless against, any losses, liability or expense incurred without negligence
or bad faith on their part, arising out of or in connection with the acceptance
or administration of the transactions contemplated by the Trust Agreement,
including the reasonable costs and expenses of defending themselves against any
claim or liability in connection with the exercise or performance of any of
their powers or duties under the Trust Agreement.

     (b) Additional Duties. (i) In addition to the duties of the Administrator
set forth above, the Administrator shall perform such calculations and shall
prepare for execution by the Issuer or the Owner Trustee or shall cause the
preparation by other appropriate persons of all such documents, reports,
filings, instruments, certificates and opinions as it shall be the duty of the
Issuer or the Owner Trustee to prepare, file or deliver pursuant to the Related
Agreements, and at the request of the Owner Trustee shall take all appropriate
action that it is the duty of the Issuer or the Owner Trustee to take pursuant
to the Related Agreements. Subject to Section 5 of this Agreement, and in
accordance with the directions of the Owner Trustee, the Administrator shall
administer, perform or supervise the performance of such other activities in
connection with the Collateral (including the Related Agreements) as are not
covered by any of the foregoing provisions and as are expressly requested by the
Owner Trustee and are reasonably within the capability of the Administrator.

          (ii) Notwithstanding anything in this Agreement or the Related
Agreements to the contrary, the Administrator shall be responsible for promptly
notifying the

5



--------------------------------------------------------------------------------



 



Owner Trustee in the event that any withholding tax is imposed on the Trust’s
payments (or allocations of income) to the “Owner” as contemplated in
Section 5.02(c) of the Trust Agreement. Any such notice shall specify the amount
of any withholding tax required to be withheld by the Owner Trustee pursuant to
such provision.

          (iii) Notwithstanding anything in this Agreement or the Related
Agreements to the contrary, the Administrator shall be responsible for
performance of the duties of the Owner Trustee set forth in Section 5.05 of the
Trust Agreement with respect to, among other things, accounting and reports to
the Certificateholder.

          (iv) The Administrator may satisfy its obligations with respect to
clauses (ii) and (iii) above by retaining, at the expense of the Administrator,
a firm of independent public accountants (the “Accountants”) acceptable to the
Owner Trustee which shall perform the obligations of the Administrator
thereunder. In connection with paragraph (ii) above, the Accountants will
provide prior to May 25, 2005 a letter in form and substance satisfactory to the
Owner Trustee as to whether any tax withholding is then required and, if
required, the procedures to be followed with respect thereto to comply with the
requirements of the Code. The Accountants shall be required to update the letter
in each instance that any additional tax withholding is subsequently required or
any previously required tax withholding shall no longer be required.

          (v) The Administrator shall perform the duties of the Administrator
specified in Section 10.02 of the Trust Agreement required to be performed in
connection with the resignation or removal of the Owner Trustee, and any other
duties expressly required to be performed by the Administrator under the Trust
Agreement.

          (vi) In carrying out the foregoing duties or any of its other
obligations under this Agreement, the Administrator may enter into transactions
with or otherwise deal with any of its Affiliates; provided, however, that the
terms of any such transactions or dealings shall be in accordance with any
directions received from the Issuer and shall be, in the Administrator’s
opinion, no less favorable to the Issuer than would be available from
unaffiliated parties.

          (vii) It is the intention of the parties hereto that the Administrator
shall, and the Administrator hereby agrees to, execute on behalf of the Issuer
or the Owner Trustee all such documents, reports, filings, instruments,
certificates and opinions as it shall be the duty of the Issuer or the Owner
Trustee to prepare, file or deliver pursuant to the Basic Documents. In
furtherance thereof, the Owner Trustee shall, on behalf of itself and of the
Issuer, execute and deliver to the Administrator, and to each successor
Administrator appointed pursuant to the terms hereof, one or more powers of
attorney substantially in the form of Exhibit A hereto, appointing the
Administrator the attorney-in-fact of the Owner Trustee and the Issuer for the
purpose of executing on behalf of the Owner Trustee and the Issuer all such
documents, reports, filings, instruments, certificates and opinions.

     (c) Non-Ministerial Matters. (i) With respect to matters that in the
reasonable judgment of the Administrator are non-ministerial, the Administrator
shall not take any action unless within a reasonable time before the taking of
such action, the Administrator shall have notified the Owner Trustee of the
proposed action and the Owner Trustee shall not

6



--------------------------------------------------------------------------------



 



have withheld consent or provided an alternative direction. For the purpose of
the preceding sentence, “non-ministerial matters” shall include, without
limitation:

          (A) the amendment of or any supplement to the Indenture;

          (B) the initiation of any claim or lawsuit by the Issuer and the
compromise of any action, claim or lawsuit brought by or against the Issuer
(other than in connection with the collection of the Receivables);

          (C) the amendment, change or modification of the Related Agreements;

          (D) the appointment of successor Note Registrars, successor Paying
Agents and successor Indenture Trustees pursuant to the Indenture or the
appointment of successor Administrators or successor Servicers, or the consent
to the assignment by the Note Registrar, Paying Agent or Indenture Trustee of
its obligations under the Indenture; and

          (E) the removal of the Indenture Trustee.

          (ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (x) make any payments to
the Noteholders or the Certificateholder under the Related Agreements, (y) sell
the Trust Estate pursuant to Section 5.04 of the Indenture or (z) take any other
action that the Issuer directs the Administrator not to take on its behalf.

     2. Records. The Administrator shall maintain appropriate books of account
and records relating to services performed hereunder, which books of account and
records shall be accessible for inspection by the Issuer, the Owner Trustee, the
Indenture Trustee and the Seller at any time during normal business hours.

     3. Compensation. As compensation for the performance of the Administrator’s
obligations under this Agreement, the Administrator shall be entitled to $500
per month which shall be payable in accordance with Section 5.04 of the Sale and
Servicing Agreement. The Seller shall also reimburse the Administrator for any
of its liabilities and expenses related to its performance hereunder or under
any Related Agreement (including without limitation those expenses set forth in
Section 1(a)(ii) of this Agreement).

     4. Additional Information To Be Furnished to Issuer. The Administrator
shall furnish to the Issuer from time to time such additional information
regarding the Collateral as the Issuer shall reasonably request.

     5. Independence of Administrator. For all purposes of this Agreement, the
Administrator shall be an independent contractor and shall not be subject to the
supervision of the Issuer or the Owner Trustee with respect to the manner in
which it accomplishes the performance of its obligations hereunder. Unless
expressly authorized by the Issuer, the Administrator shall have no authority to
act for or represent the Issuer or the Owner Trustee in any way and shall not
otherwise be deemed an agent of the Issuer or the Owner Trustee.

7



--------------------------------------------------------------------------------



 



     6. No Joint Venture. Nothing contained in this Agreement shall
(i) constitute the Administrator and either of the Issuer or the Owner Trustee
as members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) be construed to impose
any liability as such on any of them or (iii) be deemed to confer on any of them
any express, implied or apparent authority to incur any obligation or liability
on behalf of the others.

     7. Other Activities of Administrator. Nothing herein shall prevent the
Administrator or its affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an administrator for any
other person or entity even though such person or entity may engage in business
activities similar to those of the Issuer, the Owner Trustee or the Indenture
Trustee.

     8. Term of Agreement; Resignation and Removal of Administrator. (a) This
Agreement shall continue in force until the dissolution of the Issuer, upon
which event this Agreement shall automatically terminate.

          (b) Subject to Section 8(e) and (f), the Administrator may resign its
duties hereunder by providing the Issuer with at least 60 days prior written
notice.

          (c) Subject to Section 8(e) and (f), the Issuer may remove the
Administrator without cause by providing the Administrator with at least 60 days
prior written notice.

          (d) Subject to Section 8(e) and (f), at the sole option of the Issuer,
the Administrator may be removed immediately upon written notice of termination
from the Issuer to the Administrator if any of the following events shall occur:

               (i) the Administrator shall default in the performance of any of
its duties under this Agreement and, after notice of such default, shall not
cure such default within ten days (or, if such default cannot be cured in such
time, shall not give within 10 days such assurance of cure as shall be
reasonably satisfactory to the Issuer);

               (ii) a court having jurisdiction in the premises shall enter a
decree or order for relief, and such decree or order shall not have been vacated
within 60 days, in respect of the Administrator in any involuntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Administrator or any substantial part
of its property or order the winding-up or liquidation of its affairs; or

               (iii) the Administrator shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, shall consent to the entry of an order for relief in an involuntary case
under any such law, or shall consent to the appointment of a receiver,
liquidator, assignee, trustee, custodian, sequestrator or similar official for
the Administrator or any substantial part of its property, shall consent to the
taking of possession by any such official of any substantial part of its
property, shall make any general assignment for the benefit of creditors or
shall fail generally to pay its debts as they become due.

8



--------------------------------------------------------------------------------



 



     The Administrator agrees that if any of the events specified in clause
(ii) or (iii) of this Section shall occur, it shall give written notice thereof
to the Issuer and the Indenture Trustee within seven days after the happening of
such event.

          (e) No resignation or removal of the Administrator pursuant to this
Section shall be effective until (i) a successor Administrator shall have been
appointed by the Issuer and (ii) such successor Administrator shall have agreed
in writing to be bound by the terms of this Agreement in the same manner as the
Administrator is bound hereunder.

          (f) The appointment of any successor Administrator shall be effective
only after satisfaction of the Rating Agency Condition with respect to the
proposed appointment.

     9. Action upon Termination, Resignation or Removal. Promptly upon the
effective date of termination of this Agreement pursuant to Section 8(a) or the
resignation or removal of the Administrator pursuant to Section 8(b) or (c),
respectively, the Administrator shall be entitled to be paid all fees and
reimbursable expenses accruing to it to the date of such termination,
resignation or removal. The Administrator shall forthwith upon such termination
pursuant to Section 8(a) deliver to the Issuer all property and documents of or
relating to the Collateral then in the custody of the Administrator. In the
event of the resignation or removal of the Administrator pursuant to
Section 8(b) or (c), respectively, the Administrator shall cooperate with the
Issuer and take all reasonable steps requested to assist the Issuer in making an
orderly transfer of the duties of the Administrator.

     10. Notices. Any notice, report or other communication given hereunder
shall be in writing and addressed as follows:

         

  (a)   if to the Issuer or the Owner Trustee, to
 
       

      Caterpillar Financial Asset Trust 2005-A

      Chase Bank USA, National Association

      c/o JPMorgan Chase, N.A.

      500 Stanton Christiana Road, OPS4

      3rd Floor

      Newark, Delaware 19713

      Attention: Institutional Trust Services
 
       

  (b)   if to the Administrator, to
 
       

      Caterpillar Financial Services Corporation

      2120 West End Avenue

      Nashville, TN 37203-0001
 
       

  (c)   if to the Indenture Trustee, to
 
       

      U.S. Bank National Association

      209 S. LaSalle Street, Suite 300

      Chicago, IL 60604

9



--------------------------------------------------------------------------------



 



         

  (d)   if to the Seller, to
 
       

      Caterpillar Financial Funding Corporation

      4040 S. Eastern Avenue

      Suite 344

      Las Vegas, Nevada 89119

or to such other address as any party shall have provided to the other parties
in writing. Any notice required to be in writing hereunder shall be deemed given
if such notice is mailed by certified mail, postage prepaid, or hand-delivered
to the address of such party as provided above, except that notices to the
Indenture Trustee are effective only upon receipt.

     11. Amendments. This Agreement may be amended, with prior written notice to
the Rating Agencies, from time to time by a written amendment duly executed and
delivered by the Issuer, the Administrator and the Indenture Trustee, with the
written consent of the Owner Trustee, without the consent of the Noteholders and
the Certificateholder, for the purpose of adding any provisions to or changing
in any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of the Noteholders or the Certificateholder;
provided, however, that such amendment will not, in the Opinion of Counsel,
materially and adversely affect the interest of any Noteholder or the
Certificateholder or the federal tax characterization of the Notes. This
Agreement may also be amended, with prior written notice to the Rating Agencies,
by the Issuer, the Administrator and the Indenture Trustee with the written
consent of the Owner Trustee and the holders of Notes evidencing a majority in
the Outstanding Amount of the Notes and the holder of the Certificate for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
Noteholders or the Certificateholder; provided, however, that no such amendment
may (i) increase or reduce in any manner the amount of, or accelerate or delay
the timing of, collections of payments on Receivables or distributions that are
required to be made for the benefit of the Noteholders or the Certificateholder
or (ii) reduce the aforesaid percentage of the holders of Notes and the holder
of the Certificate which are required to consent to any such amendment, without
the consent of the holders of all the outstanding Notes and the Certificate.
Notwithstanding the foregoing, the Administrator may not amend this Agreement
without the permission of the Seller, which permission shall not be unreasonably
withheld.

     12. Successors and Assigns. This Agreement may not be assigned by the
Administrator unless such assignment is previously consented to in writing by
the Issuer and the Owner Trustee and subject to the satisfaction of the Rating
Agency Condition in respect thereof. An assignment with such consent and
satisfaction, if accepted by the assignee, shall bind the assignee hereunder in
the same manner as the Administrator is bound hereunder. Notwithstanding the
foregoing, this Agreement may be assigned by the Administrator without the
consent of the Issuer or the Owner Trustee to a corporation or other
organization that is a successor (by merger, consolidation or purchase of
assets) to the Administrator, provided that such successor organization executes
and delivers to the Issuer, the Owner Trustee and the Indenture Trustee an
agreement in which such corporation or other organization agrees to be bound
hereunder by the terms of said assignment in the same manner as the
Administrator is bound hereunder. Subject to the foregoing, this Agreement shall
bind any successors or assigns of the parties hereto.

10



--------------------------------------------------------------------------------



 



     13. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

     14. Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

     15. Counterparts. This Agreement may be executed in counterparts, each of
which when so executed shall together constitute but one and the same agreement.

     16. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

     17. Not Applicable to Caterpillar Financial Services Corporation in Other
Capacities. Nothing in this Agreement shall affect any obligation Caterpillar
Financial Services Corporation may have in any other capacity.

     18. Limitation of Liability of Owner Trustee and Indenture Trustee.

          (a) Notwithstanding anything contained herein to the contrary, this
instrument has been signed by Chase Bank USA, National Association not in its
individual capacity but solely in its capacity as Owner Trustee of the Issuer
and in no event shall Chase Bank USA, National Association in its individual
capacity or any beneficial owner of the Issuer have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer hereunder, as to all of which recourse shall be had solely to the assets
of the Issuer. For all purposes of this Agreement, in the performance of any
duties or obligations of the Issuer hereunder, the Owner Trustee shall be
subject to, and entitled to the benefits of, the terms and provisions of
Articles VI, VII and VIII of the Trust Agreement.

          (b) Notwithstanding anything contained herein to the contrary, this
Agreement has been signed by U.S. Bank National Association not in its
individual capacity but solely as Indenture Trustee and in no event shall U.S.
Bank National Association have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or in any of the certificates, notices or agreements delivered pursuant hereto,
as to all of which recourse shall be had solely to the assets of the Issuer.

     19. Third-Party Beneficiary. The Owner Trustee is a third-party beneficiary
to this Agreement and is entitled to the rights and benefits hereunder and may
enforce the provisions hereof as if it were a party hereto.

11



--------------------------------------------------------------------------------



 



     20. Successor Servicer and Administrator. The Administrator shall
undertake, as promptly as possible after the giving of notice of termination to
the Servicer of the Servicer’s rights and powers pursuant to Section 8.02 of the
Sale and Servicing Agreement, to enforce the provisions of Section 8.02 with
respect to the appointment of a successor Servicer. Such successor Servicer
shall, upon compliance with the last sentence of the first paragraph of
Section 8.02 of the Sale and Servicing Agreement, become the successor
Administrator hereunder; provided, however, that if the Indenture Trustee shall
become such successor Administrator, the Indenture Trustee shall not be required
to perform any obligations or duties or conduct any activities as successor
Administrator that would be prohibited by law and not within the banking and
trust powers of the Indenture Trustee. In such event, the Indenture Trustee
shall appoint a sub-administrator to perform such obligations and duties.

     21. Nonpetition Covenants.

          (a) Notwithstanding any prior termination of this Agreement, the
Seller, the Administrator, the Owner Trustee and the Indenture Trustee shall
not, prior to the date which is one year and one day after the termination of
this Agreement with respect to the Issuer, acquiesce, petition or otherwise
invoke or cause the Issuer to invoke the process of any court or government
authority for the purpose of commencing or sustaining a case against the Issuer
under any Federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Issuer or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Issuer.

          (b) Notwithstanding any prior termination of this Agreement, the
Issuer, the Administrator, the Owner Trustee and the Indenture Trustee shall
not, prior to the date which is one year and one day after the termination of
this Agreement with respect to the Seller, acquiesce, petition or otherwise
invoke or cause the Seller to invoke the process of any court or government
authority for the purpose of commencing or sustaining a case against the Seller
under any Federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Seller or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Seller.

[Signature Page Follows]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

              CATERPILLAR FINANCIAL ASSET

      TRUST 2005-A
 
       

  By:   CHASE BANK USA, NATIONAL

      ASSOCIATION., not in its individual capacity

      but solely as Owner Trustee
 
       

  By:   /s/ John J. Cashin

       

      Name: John J. Cashin

      Title: Vice President
 
            U.S. BANK NATIONAL ASSOCIATION,

      not in its individual capacity

      but solely as Indenture Trustee
 
       

  By:   /s/ Melissa Rosal

       

      Name: Melissa Rosal

      Title: Vice President
 
            CATERPILLAR FINANCIAL SERVICES

      CORPORATION, as Administrator
 
       

  By:   /s/ James A. Duensing

       

      Name: James A. Duensing

      Title: Treasurer
 
            CATERPILLAR FINANCIAL FUNDING

      CORPORATION, as Seller
 
       

  By:   /s/ James A. Duensing

       

      Name: James A. Duensing

      Title: Treasurer

Administration Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[Form of Power of Attorney]

POWER OF ATTORNEY

     
STATE OF ____________
  )
 
  )
COUNTY OF __________
  )

     KNOW ALL MEN BY THESE PRESENTS, that
                                        , a
                                        , not in its individual capacity but
solely as owner trustee (“Owner Trustee”) for the Caterpillar Financial Asset
Trust 2005-A (“Trust”), does hereby make, constitute and appoint
                                        , as Administrator under the
Administration Agreement (as defined below), and its agents and attorneys, as
Attorneys-in-Fact to execute on behalf of the Owner Trustee or the Trust all
such documents, reports, filings, instruments, certificates and opinions as it
shall be the duty of the Owner Trustee or the Trust to prepare, file or deliver
pursuant to the Related Agreements (as defined in the Administration Agreement),
including, without limitation, to appear for and represent the Owner Trustee and
the Trust in connection with the preparation, filing and audit of federal, state
and local tax returns pertaining to the Trust, and with full power to perform
any and all acts associated with such returns and audits that the Owner Trustee
could perform, including without limitation, the right to distribute and receive
confidential information, defend and assert positions in response to audits,
initiate and defend litigation, and to execute waivers of restriction on
assessments of deficiencies, consents to the extension of any statutory or
regulatory time limit, and settlements. For the purpose of this Power of
Attorney, the term “Administration Agreement” means the Administration
Agreement, dated as of April 1, 2005, among the Trust, Caterpillar Financial
Services Corporation, as Administrator, Caterpillar Financial Funding
Corporation, as seller, and U.S. Bank National Association, as Indenture
Trustee, as amended, modified or supplemented from time to time.

     All powers of attorney for this purpose heretofore filed or executed by the
Owner Trustee are hereby revoked.

     EXECUTED this [___] day of April, 2005.

              CHASE BANK USA, NATIONAL ASSOCIATION,

      not in its individual capacity but solely as Owner

      Trustee,
 
       

  By:    

       

      Name:

      Title:

 



--------------------------------------------------------------------------------



 



             
1.
  DUTIES OF ADMINISTRATOR     2  
2.
  RECORDS     7  
3.
  COMPENSATION     7  
4.
  ADDITIONAL INFORMATION TO BE FURNISHED TO ISSUER     7  
5.
  INDEPENDENCE OF ADMINISTRATOR     7  
6.
  NO JOINT VENTURE     8  
7.
  OTHER ACTIVITIES OF ADMINISTRATOR     8  
8.
  TERM OF AGREEMENT; RESIGNATION AND REMOVAL OF ADMINISTRATOR     8  
9.
  ACTION UPON TERMINATION, RESIGNATION OR REMOVAL     9  
10.
  NOTICES     9  
11.
  AMENDMENTS     10  
12.
  SUCCESSORS AND ASSIGNS     10  
13.
  GOVERNING LAW     11  
14.
  HEADINGS     11  
15.
  COUNTERPARTS     11  
16.
  SEVERABILITY     11  
17.
  NOT APPLICABLE TO CATERPILLAR FINANCIAL SERVICES CORPORATION IN OTHER
CAPACITIES     11  
18.
  LIMITATION OF LIABILITY OF OWNER TRUSTEE AND INDENTURE TRUSTEE     11  
19.
  THIRD-PARTY BENEFICIARY     11  
20.
  SUCCESSOR SERVICER AND ADMINISTRATOR     11  
21.
  NONPETITION COVENANTS     12  

EXHIBIT A — Form of Power of Attorney

 